DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 13 and 19; cancellation of claim 18; and addition of new claims 20-22 are noted.
The claim amendments overcome the rejection under 35 USC 112(b).
Due to amendments to the claims, the previous prior art rejections are modified herein.

Response to Arguments
Applicant’s arguments filed 20 January 2022 have been considered but are moot because the arguments do not apply to the grounds of rejection being used in the current rejection.
The office makes note that Applicant argues with respect to claim 16 and the Cymbalisty reference that Cymbalisty makes no disclosure of a weir as recited in claim 13.
The office respectfully disagrees. Cymbalisty was cited in the previous office action for its teachings regarding placement of a weir upstream of a vessel outlet and the advantages thereof (see col. 7, lines 60-64). These teachings are equally applicable to modification of Diener to implement a weir in the second reactor as they are for implementing a weir in the first reactor. Refer to the updated rejection which follows.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 15-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Diener et el (US 2011/0294978), alternatively as evidenced by and/or in view of Behrens et al (US 2010/0289270) and in view of Cymbalisty et al (US 4,545,892).
Regarding claims 13, 16, 20 and 21, Diener discloses a plant for processing residues comprising a first reactor 4 and a second reactor 12, the second reactor being connected downstream to the first reactor by a conduit (mixing pipe 10) (see drawing; [0078]; [0081]). The reactors are mixing kneaders (see [0008]; [0019]).
The conduit of Diener is considered to be inherently “heatable”, as any conduit may be heated and the instant application has not defined any structural feature which is required by recitation of “heatable.” Accordingly, the limitation is considered to be a characteristic of the conduit which would be inherent to the structural features of Diener.
In the alternative, i.e. that “heatable” imparts some structure to the claimed conduit, the office notes that implementing heat sources to a transfer conduit is well-known in the art, as shown in Behrens (see [0067]), for the purpose of maintaining the temperature of the contents within the conduit. Adding a heat source to the conduit in Diener to achieve this objective would therefore have been an obvious modification for a person of ordinary skill in the art and associated with a reasonable expectation of success.
Diener does not disclose wherein an outlet from the first reactor and an outlet from the second reactor is preceded upstream by a weir.
Cymbalisty discloses controlling the level of a processing vessel using an adjustable weir, the weir being upstream of the vessel outlet. The weir can be adjusted up or down to control a level of materials therein (see col. 7, lines 60-64).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to implement an adjustable weir, as suggested by Cymbalisty, in the reactor(s) of Diener in order to control the level therein.
Regarding claim 15, the inlets to the reactors of Diener are considered to inherently be “heatable” for the same reasons discussed with respect to the conduit in the rejection of claim 13 (also see [0026], which discloses heating the kneader and therefore implies at least some degree of heating at the inlet).
Regarding claim 17, Diener discloses that cooling occurs in the second reactor (see [0035]-[0036]; [0044]). Given that the conduit is directly connected to the second reactor (see drawing), this disclosure in Diener is considered to teach the claim limitation of the conduit having a cooling unit.
Regarding claim 22, Diener discloses wherein the first reactor is an evaporative reactor (see [0009]; [0078]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Diener, alternatively in view of Behrens, and in view of Cymbalisty, as applied to claim 13 above, in further view of Lux et al (US 2009/0149571) and/or Miyasaki (US 5,653,865).
Regarding claim 14, Diener does not disclose wherein the introduction into the first reactor is by means of a dedicated eccentric screw pump (see [0021], which discloses that the material can be pumped, but not the specific pump used).
Nevertheless, progressive cavity pumps (equivalent to eccentric screw pump) like the Moyno pump are well known in the art for the purpose of transporting high solids content material (see Lux: [0026]; Miyasaki: col. 5, lines 50-54).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Diener by including a progressive cavity pump to transport the material to the reactors, as suggested by the aforementioned references, to ensure efficient processing of the material.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Diener, alternatively in view of Behrens, and in view of Cymbalisty, as applied to claim 13 above, as evidenced by and/or in further view of Fleury (“Bulk Polymerisation or Copolymerisation in a Novel Continuous Kneader Reactor”).
Regarding claim 19, Diener does not explicitly disclose the reactor(s) being mixing kneaders having counterhooks.
However, counterhooks are understood to be typical elements of a kneader reactor and are at least partly responsible for the self-cleaning properties of the reactor, as shown in Fleury (see first paragraph under “Introduction”; p. 296, first full paragraph).
Accordingly, using a kneader reactor having counterhooks as the specific mixing kneader in the apparatus of Diener is considered to be obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art, so as to utilize a mixing kneader having sufficient self-cleaning properties. Use of such a reactor in the apparatus of Diener would be associated with a reasonable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Renee Robinson/Primary Examiner, Art Unit 1772